DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 
Election/Restrictions
Applicant’s election of group I in the reply filed on 01/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner acknowledges the amending of claims 1 and 21-23 and the canceling of claim 9.
Claims 1-8 and 20-23 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US8951507B2), Wantanabe (JP2944345B2), Jung (KR20160008942A), Turgeon (US20120195923), and Mary Kay (DE202015008361U1). The rejection is maintained with slight changes to take in the amendments filed on 01/14/2022.
Hermann’s general disclosure is to a cosmetic formulation with irritation reducing action comprising [6]-paradol (see abstract).
Hermann teaches a formulation having skin irritation-reducing action comprising an irritation reducing amount of [6]-paradol and bisabolol (see claim 1) and also teaches wherein the skin irritation reducing action is based in particular on soothing the skin, and admission of inflammation and/or alleviation of reddening (see page 5, column 8, line 26-30). Hermann also teaches wherein [6]-paradol showed strong inhibitory activity towards prostaglandin E2 (see page4, column 6, line 46-50). Hermann also teaches where the composition is used for treating and/or prophylaxis of irritation preferably of skin irritation and/or for reducing, eliminating or suppressing the irritating action preferably the skin irritating action and where skin irritation is to be understood as meaning any change to the skin which induces sensorial malleus in humans or animals and/or is characterized by dry, reddened and/or inflamed skin symptoms (see Description).
Hermann also teaches applying a formulation according to claim 1 to non-irritated skin (see claim 12).

Hermann also teaches wherein the formulation is in the form of aqueous emulsions, preferably of the water in oil or oil and water type of a multiple emotion for example of the water-in-oil oil-in-water type more preferably of the oi-in-water type (see page 9, column 15, line 25).
Hermann does not specifically teach wherein the composition includes saccharide isomerate extract, Myrothamnus flabeli folia extract, or mugwort (Artemisia vulgaris) extract. 
Wantanabe’s general disclosure is to provide an anti-inflammatory and anti-itch external preparation containing a warm wet ingredient and plant of the genus Artemisia (mugwort) which has very low contact sensitizing property and has excellent anti-inflammatory and anti-itch effects as well as wound healing, prevention of rough skin, and improvement of rough skin (see abstract).
Wantanabe teaches applying the composition which has Artemisia vulgaris (see ¶ 0004 and 0007) from a whole or dried plant (see ¶ 0005) to affected areas one to several times a day (see ¶ 0013) for anti-inflammatory and anti-itch properties (see ¶ 0012).
Jung’s general disclosure is to the composition comprising fermented Myrothamnus Flabellifolius extract as an active ingredient for preventing or treating inflammatory diseases (see abstract).

Turgeon’s general disclosure is use of a skincare composition comprising laminariacea extract for anti-senescence and anti-cellular aging effects (see abstract).
Turgeon teaches the composition wherein the laminariacea is Laminaria digitata (see claim 4) and teaches the composition for prevention of reduction of skin conditions or disorders (see ¶ 0123) and wherein the terms “skin aging sign” refers to wrinkles, fine lines, scars such as acne scars, stretch mark, loss of skin firmness and elasticity, loss of texture, dehydration, wearing a skin defense mechanism, inflammation, etc. (see ¶ 0126). Turgeon also teaches administering an effective amount of extract of the present invention (see ¶ 0023).
Mary Kay’s general disclosure is to a cosmetic composition containing water: 4-tert-butylcyclohexanol; Plankton extract; Phragmites communis extract; Poria cocos extract and Cucurbita pepo (pumpkin) seed extract to counteract skin irritation caused by a peel agent, which composition is applied topically to skin in need of it (see abstract).

Mary Kay also teaches wherein the composition includes the ability to produce symptoms in the body to reduce or prevent exposure to sensitive skin (eg erythema) from appearing on a user’s skin (see ¶ 0029).
The combined referenced art methods do not specifically teach wherein the composition is applied to facial skin having a temperature of 90 degrees or over and reducing the temperature of the facial cheek by 2-5 degrees F., however the art teaches using the composition on inflamed skin and it could be assumed that many people may have skin temperatures that are elevated when inflamed (as these are two symptoms known to go hand-in-hand with inflammation) or that they may have resting skin temperature that is 90 degrees F. or higher. 
Also, the combined prior art teaches the exact same extracts taught in the instant invention and without any structural changes and so the same components would carry the same inherent properties as disclosed in the instant invention unless shown that there was something done of the instant invention that would make the components perform in any other way.

It would have been further obvious to a person having ordinary skill in the art at the effective filing date to combine, Mary Kay’s, Turgeon’s, Jung’s, and Wantanabe’s compositions with that of Hermann’s composition because all compositions taught comprise extracts which are known in the art for treating inflammation. Each prior art also teaches methods of applying effective amounts of the extracts to skin to reduce or treat inflammation. It is prima facie obvious to combine the prior art elements according to known methods to yield predictable results. It is also prima facie obvious to combine equivalents known for the same purpose into a single composition. Each of the extracts described in the prior art are known for treating inflammation and combining them into a single composition for the use in a method of treating information would be prima facie obvious.
There would have been a reasonable expectation of success in combining the prior art elements and arriving at the instant invention because each element is already previously taught in the prior art for the same purpose of treating inflammation.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. The applicant argues that the relied upon prior art does not teach every component, specifically the “reducing erythema on facial cheek skin, and/or reducing the temperature of facial cheek skin in need thereof” by “applying to erythemic facial cheek skin and/or facial cheek skin having a temperature of 90 degrees F or higher and in need of reducing the temperature”. However, the art teaches the known ingredients for reducing skin erythema and inflammation (see Hermann, page 5, column 8, line 26-30 and description) and thus it would inherently flow to apply this to any part of the skin and especially skin that is inflamed and reddened. Any user of the products really only can tell that skin is “inflamed” from the symptoms of inflammation which are reddening, heat or (increased temperature), pain and loss of function. The art specifically teaches that these ingredients are known to reduce these symptoms. Although not every inflamed skin has all of these symptoms it would be obvious to use the combined prior art on any and each of those symptoms because the art teaches the reduction in inflammation. Herman specifically teaches that the components alleviates reddening and inflammation thus the erythemic reducing capacity has been disclosed. 
The applicant also argues that not every facial skin has the temperature of 90 degrees F or greater and lists a reference that they wish the office to consider because it supports the idea that facial cheek skin may be 89.6 degrees F. In order for the office to consider a reference it should be disclosed in the file wrapper and properly cited. Also, a person may apply the combined prior art to any reddened and inflamed skin for reducing erythema and inflammation because that is what the art teaches. Skin that is inflamed with an elevated temperature would 
Also, the art teaches applying the ingredients of the composition to skin and more specifically inflamed skin. It would have been obvious at the effective filing date to any person having skill in the art to use the prior art as a method of reducing erythema (what the instant invention is trying to teach and solve) because that is exactly what it teaches. The combined art would also have the added benefit of reducing the temperature of skin when applied to facial cheek skin of 90 degrees or higher because it consists of the same components and the instant application teaches that being the case.
 The applicant argues that the function of reducing erythema and temperature reduction is not taught however as previously discussed the erythema reduction is taught and the reduction of temperature would be inherent. The claims as currently written are written in the alternative and thus every element has been taught.
The applicant argues that there is a lack of motivation because the motivation used by the office is not the same teachings of the instant invention (see instant page 6 and 7). However, the applicant also discussed the offices articulated rationale, that each extract is known in the art to treat inflammation (see top of page 7). The rationale or motivation for combining the ingredients do not need to be the same rationale or motivation as the instant invention. The rationale for the motivation would have been to create a composition to treat inflammation, from other components known in the art for doing so.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






JACOB A BOECKELMANExaminer, Art Unit 1655                  

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655